Citation Nr: 0120177	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to Title 38 United States Code, 
Section 1318.  



REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services





WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from April 1943 to December 1945.  

This appeal arises from a February 1999 rating decision of 
the RO.  

In June 2001, the appellant appeared before the undersigned 
Member of the Board of Veterans' Appeal (Board) in a video 
conference hearing.  



REMAND

At the time of the veteran's death, he was service-connected 
for post-traumatic stress disorder (PTSD) and malaria.  He 
had been assigned a total compensation rating due to 
individual unemployability based upon his PTSD 
symptomatology.  The total rating was assigned effective, on 
November 21, 1995.  The veteran died in January 1999.   

In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death. 38 U.S.C.A. §§ 1310 
(West Supp. 2001); 38 C.F.R. 
§ 3.312 (2000).  

When a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits if the veteran was in receipt of or entitled to 
receive a total disability rating for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  38 U.S.C.A. § 1318(b).  

The appellant and her daughter both testified during the June 
2001 video conference hearing that the veteran had received 
medical treatment for his mental health problems from his 
private physicians during his lifetime.  

There was also testimony that the veteran was administered 
Chloroquine in 1974, in addition to treatment during service.  
Records referable to the reported treatment have not been 
associated with the claims file.   

In addition, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106- 475, 114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  

Moreover, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she provide the full names and addresses 
for Drs. Broussard, Johnson and Harrigan, 
as identified during the hearing 
conducted in June 2001.  After securing 
the necessary releases, the RO should 
contact each of the physicians identified 
and request records of treatment rendered 
the veteran for symptomatology associated 
with mental health problems or residuals 
of malaria.  The RO should also request 
that each physician offer an opinion as 
to the veteran's mental health status and 
employability during the period of 
treatment.  Each physician should provide 
a detailed explanation of his opinion and 
a complete rationale, including the 
medical basis for his opinion.  

2.  The RO should then review the 
evidence of record, after undertaking any 
additional development which it may deem 
necessary.  In reviewing the file, the RO 
should be mindful to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, particularly sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  If any benefit sought 
is not granted, the appellant and her 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence she 
desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




